Citation Nr: 0814963	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  03-04 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent for joint instability related to a left knee 
patellectomy.

2.  Entitlement to an increased evaluation in excess of 10 
percent for traumatic arthritis of the left knee (secondary 
to a patellectomy).

3.  Entitlement to an increased evaluation in excess of 10 
percent for a scar of the left knee (residual of a left knee 
patellectomy).



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

The veteran had active duty service from August 1955 to March 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
initially on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, Regional Office (RO), which, inter alia, 
denied the veteran's claims for an increased evaluation in 
excess of 10 percent for a left knee patellectomy with 
traumatic arthritis.  The veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.  

The Board remanded the case in May 2001 for additional 
evidentiary and procedural development.  The RO thereafter 
issued a rating decision in March 2002, in which, inter alia, 
the veteran's disability evaluation for joint instability 
related to a left knee patellectomy was increased to 20 
percent.  The RO also granted a separate 10 percent 
disability evaluation for traumatic arthritis of the left 
knee as secondary to the patellectomy and a separate 10 
percent disability evaluation for a tender scar that was a 
residual of the patellectomy.  The case was then returned to 
the Board for appellate review.

In a decision dated in January 2004, the Board denied the 
veteran's claims for an increased evaluation for joint 
instability of the left knee and for traumatic arthritis, but 
remanded the issue of an increased evaluation for a scar of 
the left knee.  The Board also denied an effective date 
earlier than May 10, 2001, for a total disability rating 
based on individual unemployability.  Accordingly, that issue 
is no longer in appellate status.  

Regarding the two issues that the Board denied (increased 
evaluations for joint instability of the left knee and for 
traumatic arthritis), the veteran appealed those issues to 
the United States Court of Appeals for Veterans Claims 
(Court), and in June 2004, the Court ordered that the two 
issues be vacated and remanded to the Board.  In December 
2004, the Board remanded those two issues, along with the 
issue of an increased rating from 10 percent for a scar of 
the left knee.  That development was completed, and the case 
was once again returned to the Board for appellate review.

The Board subsequently issued a decision in September 2006 
denying the veteran's claims for an increased evaluation for 
joint instability of the left knee, traumatic arthritis of 
the left knee, and a scar of the left knee, but granting a 
separate 10 percent disability evaluation for limitation of 
flexion of the left knee.  The veteran then appealed the 
Board's September 2006 decision to the Court which, in an 
Order dated in October 2007, vacated the Board's decision and 
remanded the case to the Board for proceedings consistent 
with the Joint Motion for Remand (Joint Motion) filed in this 
case.  The case was subsequently returned to the Board for 
further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has recurrent subluxation of his left knee 
that is moderate, but he does not have recurrent subluxation 
or lateral instability that can be described as severe.  

3.  The veteran does not have dislocated cartilage in his 
left knee, nor has he had any cartilage in his left knee 
removed.  

4.  The veteran has not had malunion or nonunion of his left 
tibia and fibula.  

5.  Even with pain on motion, weakened movement, excess 
fatigability, and incoordination considered (including during 
flare-ups), the evidence does not show that the veteran has 
the equivalent of limitation of extension of the left leg to 
15 degrees.  

6.  With pain on motion, weakened movement, excess 
fatigability, and incoordination considered (including during 
flare-ups), the veteran has the equivalent of limitation of 
flexion to 45 degrees, but no more.  

7.  The veteran's scar of the left knee is not poorly 
nourished with repeated ulceration, is not unstable, is not 
deep, and does not exceed 39 square centimeters.  


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 20 percent for 
joint instability of the left knee are not met.  38 U.S.C.A. 
§§ 1155, 5107 (b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5262 (2007).

2.  The requirements for a rating in excess of 10 percent for 
traumatic arthritis of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (b) (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5261 
(2007).

3.  A separate 10 percent rating for limitation of flexion of 
the left knee is appropriate.  38 U.S.C.A. §§ 1155, 5107 (b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260. (2007).

4.  The criteria for an increased rating in excess of 10 
percent for a scar of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804 (2002-2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

During the pendency of the appeal to the Court, the Court 
held in another case that for an increased-compensation claim 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37 (2008).

In this case, the Board does acknowledge that the RO did not 
provide the veteran with notice in connection with his claims 
for an increased evaluation prior to the initial rating 
decision in June 2000.  Nevertheless, the RO did send the 
veteran letters in June 2001, February 2004, December 2004, 
and March 2006, which did meet the notification requirements.  
The Board finds that any defect with respect to the timing of 
the notice requirement was harmless error.

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the veteran's claims for an increased 
evaluation were readjudicated in a supplemental statement of 
the case (SSOC).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, and he has taken full 
advantage of these opportunities, submitting evidence and 
argument in support of his claims.  Viewed in such context, 
the furnishing of notice after the decision that led to this 
appeal did not compromise the essential fairness of the 
adjudication.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 
2004).  The veteran has had a "meaningful opportunity to 
participate effectively," Dingess/Hartman, and the Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the veteran.  Therefore, with 
respect to the timing requirement for the notice in 
connection with the claims for an increased evaluation, the 
Board concludes that to decide this appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for an increased 
evaluation.  Specifically, the February 2004 and December 
2004 letters stated, "To establish entitlement to an 
increased evaluation for your service-connected disability, 
the evidence must show that your service-connected disability 
has gotten worse."  The December 2004 letter also informed 
the veteran that he could submit evidence showing that his 
disabilities had increased in severity.  It was specifically 
noted that such evidence could be a statement from a 
physician or statements from other individuals who were able 
to describe from their knowledge and personal observations in 
what manner his disability had worsened.  The December 2004 
letter also advised the veteran that he could submit his own 
statement describing his symptoms and that he should notify 
VA if there was any other information or evidence that he 
believed would support his claim.  As such, the notice 
letters in this case did indicate that the veteran must 
provide or ask VA to obtain medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.

Additionally, as will be discussed below, the veteran is 
currently assigned a 20 percent disability evaluation for his 
joint instability related to a left knee patellectomy, a 10 
percent disability evaluation for traumatic arthritis of the 
left knee, and a 10 percent disability evaluation for a scar 
of the left knee pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5257, 5299; 38 C.F.R. § 4.118, Diagnostic Code 
7804.  The Board does acknowledge that the notice letters did 
not specifically provide the rating criteria.  However, the 
Board also notes that the June 2000 and March 2002 rating 
decisions, the August 2000 statement of the case (SOC), and 
the April 2006 supplemental statement of the case (SSOC) did 
contain the rating criteria.  Following the issuance of these 
documents, the RO readjudicated the veteran's claims for an 
increased evaluation in the April 2006 supplemental statement 
of the case (SSOC).  Thus, VA cured any defect in the notice 
before the case was transferred to the Board on appeal, and 
no prejudice to the appellant will result in proceeding with 
the issuance of a final decision.  Prickett v. Nicholson, 20 
Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  As such, the 
Board finds that the veteran was provided adequate notice of 
the applicable rating criteria.  

The notice letters also advised the veteran that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  In this regard, the March 2006 letter indicated that 
disability rating can be changed when there are changes in 
the condition.  The letter stated that a rating will be 
assigned from 0 percent to 100 percent depending on the 
disability involved and explained that VA uses a schedule for 
evaluating disabilities that is published in Title 38, Code 
of Regulations, Part 4.  It was also noted that a disability 
evaluation other than the level found in the schedule for a 
specific condition can be assigned if the impairment is not 
adequately covered by the schedule.  The March 2006 letter 
further indicated that evidence of the nature and symptoms of 
the disability, the severity and duration of the symptoms, 
and the impact of the condition and symptoms on employment 
would be considered in determining the disability rating.  

In addition, the notice letters provided examples of the 
types of medical and lay evidence that the veteran may submit 
or ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  As noted above, the 
December 2004 letter indicated that the evidence could be a 
statement from a physician containing the physical and 
clinical findings, the results of any laboratory tests or x-
rays, and the dates of examinations and test.  It was also 
noted that he could submit statements from other individuals 
who were able to describe from their knowledge and personal 
observations in what manner his disability had worsened.  The 
March 2006 letter further listed examples of evidence, which 
included information about on-going treatment, Social 
Security Administration determinations, statements from 
employers, and lay statements from people who have witnessed 
how the disability symptoms affect him.  In addition, the 
December 2004 letter informed the veteran that he could 
submit his own statement describing his symptoms, their 
frequency and severity, and other involvement, extension, and 
additional disablement caused by the disability.

Based on the foregoing, the Board finds that the notice 
letters informed the veteran of the information and evidence 
necessary to substantiate his claims for an increased 
evaluation and satisfied the additional notice requirements 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the February 2004 and December 
2004 letters indicated that reasonable efforts would be made 
to help him obtain evidence necessary to support his claims, 
including that VA would request any pertinent records held by 
Federal agencies, such as military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
June 2001, February 2004, and December 2004 letters notified 
the veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  The June 2001, February 2004, and 
December 2004 letters also requested that he complete and 
return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the June 
2001, February 2004, and December 2004 letters informed him 
that it was still his responsibility to support his claim 
with appropriate evidence and to ensure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.   

Finally, the December 2004 letter specifically notified the 
claimant that he should submit any evidence or information in 
his possession that pertains to the claims.  Because each of 
the four notice requirements has been fully satisfied in this 
case, any error in not providing a single notice to the 
appellant covering all the requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted 
above, which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the March 2006 letter and April 2006 SSOC informed him 
that a disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
letter and SSOC also explained how disability ratings and 
effective dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  The veteran's records from the Social 
Security Administration (SSA) have also been obtained.  
Additionally, to help determine the nature of the veteran's 
knee condition, the VA afforded the veteran three VA 
examinations in accordance with 38 C.F.R. § 3.159(c)(4).  VA 
has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that the VA has fulfilled the 
duty to assist the appellant in this case.


Background

The veteran's service medical records show that in November 
1957 he sustained a left knee injury in which he fractured 
his patella during a motor scooter accident which was 
determined to have been incurred while in the line of duty.  
Treatment during service involved surgical removal of his 
left patella.  Service connection for a left knee 
patellectomy was granted by a rating decision dated in 
October 1966.

The veteran underwent a VA examination in October 2001, which 
showed that he reported experiencing left knee pain when 
walking, with associated weakness, stiffness, recurrent 
subluxation, swelling, instability and fatigue.  He described 
having loss of physical endurance in this knee but denied 
experiencing any knee joint locking, inflammation, or 
dislocation.  He stated that these symptoms were constant.  A 
physical examination revealed the presence of a tender scar 
across his anterior left knee measuring 16.0 centimeters in 
length and 0.2 centimeters in width, which was a residual of 
his in-service surgery.  His left knee displayed normal 
weightbearing ability and did not require any supportive or 
assistive devices.  His gait was antalgic to the left, and he 
was limited to standing for 3-5 minutes and could only walk 
for 1/4 of a city block before needing to stop and rest.  The 
left knee did not display heat, redness, swelling, effusion, 
or drainage but did display abnormal movement, joint 
instability, and weakness.  There was weakness and mild 
atrophy of the musculature of the left thigh.  Range of 
motion testing revealed flexion to 45 degrees with onset of 
pain at 40 degrees (normal flexion is zero - 140 degrees) and 
extension to zero to 2 degrees with onset of pain at -4 
degrees (normal extension is to zero degrees).  Drawer's test 
was within normal limits, but he was positive for McMurray's 
sign with abnormal findings.  The examiner deemed the 
veteran's functional loss of his left knee to be the result 
of pain, fatigue, weakness, incoordination, and lack of 
endurance.  The major impact was pain.  X-rays of the left 
knee revealed an absent patella and the presence of 
generalized degenerative joint disease.  In his commentary, 
the examiner stated that "(t)he veteran lives a very 
sedentary life due to pain and disability of his left knee 
and pain in his lower back."

The veteran underwent another VA examination in February 
2004.  He reported that the scar on his left knee was tender, 
especially when an article of clothing rubbed around it.  His 
wife stated that if he bumped it against something, they had 
to hold him because he might fall.  The veteran reported that 
his whole knee hurt and that he had not decided about surgery 
on his knee.  He used a cane to support himself and had pain 
on walking or just standing.  His pain was almost constant.  
The veteran stated that the most he could walk was about 1/4 of 
a block and that his knee swelled up occasionally and popped 
and snapped most of the time.  He reported that he had not 
fallen because he used a cane.  The veteran further reported 
that his wife had to put his shoes and socks on, and help him 
to dress.  He indicated that he could not climb up and down 
the stairs and that he had a 9 to 10 degree of pain when it 
was at its worst.  He described taking 2-3 tablets of extra 
strength Tylenol every day, and when he had flares, he took 
Indomethacin, which he took at least 4 days a week.  The 
veteran reported that he could not sit very long, stand very 
long, do any housework, and had a very difficult time getting 
in and out of the vehicle.  He reported that his scar also 
itched sometimes.  His pain level was an 8 out of 10.  

A physical examination showed a well-healed semilunar scar on 
the anterior aspect of his knee extending from the medial to 
the lateral joint line, which was about 19 cm. long and 0.2 
cm. wide.  There was tenderness and pain on the scar, and it 
seemed to be hyperalgesic, but the veteran was very sensitive 
when the examiner touched the scar.  There was no adherence 
to the underlying skin.  The scar was not irregular, 
atrophic, shiny, or scaly, but it was a little hypopigmented 
compared to the rest of the skin.  The scar was not unstable, 
and there was no elevation or depression of the surface 
contour of the scar on palpation.  The scar did not seem 
deep, and there was no inflammation, edema, or keloid 
formation around the scar.  There was no gross distortion on 
asymmetry of the knee, although the knee was swollen, and 
there was absence of patellar.  There was no area of 
induration and flexibility of the skin in the area of the 
scar, and the scar was not poorly healed or unstable, and the 
scar was not ulcerated or poorly nourished.  There was 
limitation of motion of the knee significantly because of the 
pain.  Knee flexion was about 0-40 degrees, and extension was 
limited from 0-3 degrees.  The pain started around 0-45 
degrees, and there was no keloid formation of the scar.  
There was crepitation in range of motion of the left knee.  
The examiner concluded that the veteran's left knee scar was 
painful and tender to touch and was also sensitive, but the 
scar was well-healed and stable and was not ulcerative or 
poorly nourished.  There was moderate to severe limitation in 
range of motion of the left knee, which was secondary to pain 
and weakness.  There was additional limitation of motion 
during flare-ups.  

The veteran underwent an additional VA examination in May 
2005.  He described almost constant pain in his knee.  He had 
mild relief with the pain medications, but it was always 
there.  He also had weakness in his knee and occasional 
stiffness.  It swelled up if he walked.  He reported that it 
was unstable and occasionally gave way.  His knee did not 
lock.  He had fatigability and lack of endurance.  The 
veteran indicated that he took one to three tablets of extra-
strength Tylenol every day and Indomethatcin twice a day 
whenever he got flare-ups.  He reported that flare-ups were 
brought on by walking more than a block, prolonged standing, 
or trying to go up and down stairs.  He did not use any 
crutches or braces, but he did use a cane to stabilize 
himself and to walk.  He reported that while walking the left 
knee gave way and that if he did not use a cane, he might 
fall.  The veteran reported no recurrent subluxation.  He 
could not walk for long periods of time.  During flare-ups, 
the veteran had moderate loss of function and range-of-motion 
and significantly reduced function.  

A physical examination showed that the left knee was swollen, 
and the veteran had a well-healed, surgical, semilunar scar 
around his whole left knee joint.  The scar was about 19 
centimeters long by about 0.2 centimeters wide.  There was 
some soreness to palpation on the scar, but no irregularity, 
atrophic, shiny, or scaly skin.  The scar was mildly 
hypopigmented compared to the rest of the skin, but there was 
no inflammation, edema, or keloid formation.  Nor was there 
any area of induration or inflexibility of the skin in the 
area of the scar.  The veteran had swelling of his left knee, 
but it did not feel hot.  The joint was painful on motion, 
and the pain started at around 50 degrees.  Flexion was 
limited to 90 degrees.  Extension was limited to about 0 to 5 
degrees, with pain starting at around -4 degrees.  Repetitive 
use caused an increase in his pain both on extension and 
flexion and further decreased his range of motion by about 5 
degrees more on the extension, and 10 degrees more on the 
flexion.  Pain had the major impact.  There was no effusion, 
and the examiner could not make out any instability.  The 
veteran had weakness and tenderness, but there was no redness 
or heat.  The veteran also had guarding of movement of the 
left knee.  He could not walk without his cane, and he had an 
antalgic gait.  No ankylosis was present.  The veteran 
described recurrent subluxation, which he described as 
moderate.  No lateral instability was demonstrated at the 
examination.  The left knee exhibited weakened movement and 
excess fatigability, but the examiner did not see any 
incoordination, although the veteran did have pain on use.  
During flare-ups, he had additional moderate limitation of 
function and limitation of range of motion during flare-ups.  
Repetitive use caused an increase in the veteran's pain and 
decreased his range of motion.  The examiner stated that the 
veteran had moderate functional limitation during flare-ups.  
The examiner further noted an x-ray from 2001 at a VA 
hospital that showed degenerative joint disease.  The 
examiner's impression was degenerative joint disease of the 
left knee with limitation of function because of moderate 
pain.  


Relevant laws and regulations regarding the veteran's 
increased ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).


Analysis regarding increased ratings for the veteran's left 
knee disability, to include a 20 percent rating for joint 
instability, and a 10 percent rating for traumatic arthritis.  

When there is ankylosis [immobility or fusion] of the knee, 
30 to 60 percent ratings may be assigned depending on the 
angle at which the knee joint is immobilized.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (2007).

When flexion [bending] of the leg [at the knee joint] is 
limited to 15 degrees, then a 30 percent rating is assigned.  
When flexion of the leg is limited to 30 degrees, then a 20 
percent rating is assigned.  When flexion of the leg is 
limited to 45 degrees, then a 10 percent rating is assigned.  
When flexion of the leg is limited to 60 degrees, a 
noncompensable rating is assigned.  38 C.F.R. § 4.71 (a), 
Diagnostic Code 5260 (2007).

When extension [straightening] of the leg [at the knee joint] 
is limited to 45 degrees, then a 50 percent rating is 
assigned.  When extension of the leg is limited to 30 
degrees, then a 40 percent rating is assigned.  When 
extension of the leg is limited to 20 degrees, then a 30 
percent rating is assigned.  When extension of the leg is 
limited to 15 degrees, then a 20 percent rating is assigned.  
When extension of the leg is limited to 10 degrees, then a 10 
percent rating is assigned.  When extension of the leg is 
limited to 5 degrees, then a noncompensable rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5261 (2007).

VA must also consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet. App. 129, 139 
(1992); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  
Diagnostic codes that provide a rating solely on the basis of 
loss of range of motion must consider 38 C.F.R. §§ 4.40 and 
4.45 (regulations pertaining to functional loss of the joints 
due to such factors as pain (including during flare-ups), 
weakened movement, excess fatigability, and incoordination).  
DeLuca v. Brown, 8 Vet. App. 202 (1995). Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted.

Regarding other impairments of the knee, when there is severe 
recurrent subluxation or lateral instability a 30 percent 
rating is assigned.  When there is moderate recurrent 
subluxation or lateral instability a 20 percent rating is 
assigned.  When there is slight recurrent subluxation or 
lateral instability a 10 percent rating is assigned.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5257 (2007).  

In a precedent opinion VA's General Counsel has held that 
although a veteran can be rated separately under Diagnostic 
Code 5257 and Diagnostic Code 5003, "a separate rating must 
be based upon additional disability."  When a knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
5261 in order to obtain a separate rating for arthritis."  
VAOGCPREC 23-97.  

More recently, the General Counsel held that separate ratings 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-04.  

When cartilage from the knee has been removed, but the knee 
is still symptomatic, then a 10 percent rating is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2005).  When 
cartilage from the knee is dislocated, with frequent episodes 
of "locking", pain, and effusion into the joint, then a 20 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258 (2007).

Under Diagnostic Code 5003 for degenerative arthritis, such 
disability is to be rated according to limitation of motion 
of the knee.  The law provides that to warrant a separate 
rating for arthritis the veteran must at least be entitled to 
a noncompensable rating under limitation of motion.  If 
limitation of motion exists which is noncompensable, then a 
10 percent rating is to be assigned.  If there is no 
limitation of motion, the veteran can still be assigned a 10 
percent rating if there is x-ray evidence of involvement of 2 
more major joints or 2 or more minor joints.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2007).  

Section 4.59 provides that "[i]t is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint."  38 C.F.R. § 4.59.  Read 
together, Diagnostic Code 5003 and section 4.59 thus 
prescribe that a painful major joint or group of joints 
affected by degenerative arthritis, where the arthritis is 
established by X-ray, is deemed to be limited motion and 
entitled to a 10 percent rating, even though there is no 
actual limitation of motion.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).

Pursuant to VAOGCPREC 23-97, the veteran was assigned 
separate ratings for his left knee disability under 
Diagnostic Codes 5257 and 5003.  

Regarding the veteran's joint instability under Diagnostic 
Code 5257, the Board determines that this disability is 
correctly rated as 20 percent disabling for moderate 
subluxation.  The veteran reported recurrent subluxation, and 
instability was shown at his October 2001 VA examination.  
Furthermore, he described moderate subluxation at the May 
2005 VA examination.  However, the examiner stated that there 
was no lateral instability.  In conclusion, as the evidence 
has not shown recurrent subluxation or lateral instability 
which can be labeled as "severe," the veteran is not 
entitled to a 30 percent rating under Diagnostic Code 5257.  

As the evidence does not show that the veteran has dislocated 
left knee cartilage, or that he has ever had cartilage 
removed from his left knee, he is not entitled to an 
increased or separate rating under either Diagnostic Code 
5258 or 5259.  

Similarly, as the evidence does not show that the veteran has 
nonunion or malunion of his tibia and fibula, he is not 
entitled to an increased rating for his left knee under 
Diagnostic Code 5262.  

Regarding the veteran's traumatic arthritis, rated under 
Diagnostic Code 5003, for the veteran to be entitled to an 
increased rating to 20 percent under Diagnostic Code 5261 
(for limitation of extension), the evidence would have to 
show that he has extension limited to 15 degrees or its 
equivalent.  At the veteran's October 2001 VA examination, he 
had extension limited to 2 degrees, and at his February 2004 
VA examination, he had extension limited to 3 degrees.  The 
May 2005 VA examination also found him to have extension 
limited to 5 degrees.  Thus, before painful motion, weakened 
movement, excess fatigability, and incoordination are 
considered, including during flare-ups, the veteran's 
limitation of extension is such that it only warrants a 
noncompensable rating under Diagnostic Code 5261.  However, 
once the painful motion is considered (the examiner at the 
May 2005 VA examination stated that repetitive use decreased 
the veteran's range of motion by another 5 degrees) the 
veteran's limitation of motion is such that it is the 
equivalent of extension limited to 10 degrees, which is 
enough to warrant a 10 percent rating under Diagnostic Code 
5261.  However, considering that the veteran's limitation of 
extension did not warrant a 10 percent rating prior to 
consideration of the factors in 38 C.F.R. § 4.40 and 4.45, 
when the aforementioned factors are considered, the veteran's 
limitation of motion is not deemed to be the equivalent of 15 
degrees, i.e., the requirement for a 20 percent rating.  

Under VAOPGCPREC 9-04, the veteran can be entitled to a 
separate rating for limitation of flexion and extension.  In 
this case, the veteran would be entitled to a separate rating 
if he has limitation to 45 degrees, i.e., the finding 
required for a 10 percent rating.  The veteran does seem to 
meet this requirement.  At his October 2001 VA examination, 
the veteran had flexion limited to 45 degrees with onset of 
pain at 40 degrees, and he had flexion to 40 degrees at his 
February 2004 VA examination he had flexion to 40 degrees.  
The May 2005 VA examination also showed him to have flexion 
limited to 90 degrees with pain limited 10 degrees further 
than that.  Because the veteran had findings at two of his 
three VA examinations sufficient to warrant a 10 percent 
rating under Diagnostic Code 5260, the Board determines that 
the veteran is entitled to a separate 10 percent rating for 
his limitation of flexion under Diagnostic Code 5260.  

However, even when factors such as painful motion (including 
during flare-ups), weakened movement, excess fatigability, 
and incoordination, are considered under 38 C.F.R. § 4.40 and 
4.45, the veteran is not entitled to a higher separate rating 
under Diagnostic Code 5260.  The veteran was never noted to 
have flexion limited to 30 degrees, which is the requirement 
for a 20 percent rating.  Moreover, even when painful motion 
is considered, the veteran's flexion was never limited beyond 
40 degrees.  Furthermore, at the veteran's most recent 
examination, his flexion was noted only to be 80 degrees with 
painful motion considered, which is not even limiting enough 
to warrant a noncompensable rating.  Thus, while the evidence 
shows that the veteran is entitled to a separate 10 percent 
rating for his limitation of flexion under Diagnostic Code 
5260, even when painful motion, weakened movement, excess 
fatigability, and incoordination are considered, including 
during flare-ups, the veteran is not entitled to a separate 
rating of 20 percent pursuant to VAOPGCPREC 09-04.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating from 20 percent for joint instability and is also 
against the veteran's claim for an increased rating from 10 
percent for traumatic arthritis.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the 
doctrine of reasonable doubt is not for application, and the 
veteran's claims must be denied to that extent.  However, the 
evidence shows that the veteran is entitled to a separate 10 
percent rating (but no higher) for limitation of flexion 
pursuant to VAOPGCPREC 09-04.  




Analysis regarding an increased rating from 10 percent for a 
scar of the left knee

The veteran is currently assigned a 10 percent evaluation for 
his service-connected scar of the left knee as a 
postoperative residual of the left-knee patellectomy pursuant 
to 38 C.F.R. § 4.118, Diagnostic Code 7804 for a tender and 
painful scar.  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2004), including the rating criteria for evaluating 
skin disabilities, which includes scars.  See 67 Fed. Reg. 
49596 (July 31, 2002) [effective August 30, 2002].  
Therefore, adjudication of the increased rating claim must 
include consideration of both the old and the new criteria.  
VAOPGCPREC 7-2003.  This rule of adjudication requires that 
the criteria most favorable to the veteran's claim be used. 
Id.  

The Board notes that the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change. See 
VAOPGCPREC 3-2000; DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).

As noted above, the veteran's disability was rated as 10 
percent disabling under Diagnostic Code 7804 for a tender and 
painful superficial scar.  This is the highest rating under 
the old version of Diagnostic Code 7804.  

In addition, the veteran is not entitled to a separate 10 
percent rating under the old version of Diagnostic Code 7803, 
as the evidence does not show a scar that is poorly nourished 
with repeated ulceration.  At the February 2004 VA 
examination, the examiner specifically commented that the 
scar was well-healed and was not ulcerated or poorly 
nourished.  Similarly, at the May 2005 VA examination, there 
was no inflammation, edema, or keloid formation.  

Under the new criteria, when a superficial scar is painful on 
examination, then a 10 percent rating is assigned.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2007).  As 10 percent is also 
the highest rating allowed for a painful scar under the new 
version of Diagnostic Code 7804, the veteran is not entitled 
to a higher rating when his disability is considered under 
the new version of Diagnostic Code 7804.  
Additionally, under the new criteria, when a superficial scar 
is unstable, then a 10 percent rating is assigned.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2007).  Note (1) describes an 
unstable scar as one where, for any reason, there is frequent 
loss of covering of skin over the scar.  As the findings at 
the February 2004 VA examination showed that the veteran's 
scar was not unstable, the veteran is not entitled to a 
separate rating for an unstable scar under the new version of 
Diagnostic Code 7803.  

Moreover, under the new criteria, the veteran can be entitled 
to a 10 percent rating under Diagnostic Code 7801 for scars 
that are deep, or that cause limited motion if the area in 
question exceeds 39 square cm. (or 6 square inches).  38 
C.F.R. § 4.118, Diagnostic Code 7801 (2007).  Note (2) 
describes a deep scar as one associated with underlying soft 
tissue damage.  

At the February 2004 and May 2005 VA examinations, the 
evidence showed that the area in question was not 6 square 
inches.  It was only about 19 centimeters long by 0.2 
centimeters wide.  At the February 2004 VA examination, the 
examiner commented that the scar did not seem deep.  The 
examiners did not indicate that there was underlying soft 
tissue damage.  Accordingly, the veteran is not entitled to a 
separate rating under Diagnostic Code 7801.  

The veteran is not entitled to a separate rating under 
Diagnostic Code 7802 as the evidence does not show that the 
area in question is 929 square centimeters or greater (or 144 
square inches).  38 C.F.R. § 4.118, Diagnostic Code 7802 
(2007).  

Regarding limitation of function of affected part under 
Diagnostic Code 7805, the veteran is already separately rated 
for joint instability and traumatic arthritis of the left 
knee.  

In conclusion, the preponderance of the evidence is against a 
finding for an increased rating from 10 percent for the 
veteran's painful scar of the left knee under both the old 
and new rating criteria.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, the doctrine of 
reasonable doubt is not for application, and the veteran's 
claim must be denied.
Entitlement to an extraschedular rating

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected left 
knee disabilities have caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
left knee disabilities under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming a RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
this case, the Board notes that the RO did not grant 
compensation benefits on an extraschedular basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). In this case, the Board 
does not find the veteran's disability picture to be unusual 
or exceptional in nature as to warrant referral of his case 
to the Director or the Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).

The Board does observe the June 1990 letter from a private 
physician indicating that the veteran was unable to work.  
However, the sole fact that a veteran is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  Instead, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993). See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2004); see also 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).
In this case, the private physician discussed the veteran's 
inability to use his hands, weakness in his arms, back pain 
and arthritis, chest pain, and leg pain.  In fact, he 
specifically stated that all of those disabilities 
contributed to the veteran's total permanent disability.  As 
such, it is not clear from the June 1990 letter that the 
veteran's left knee disabilities alone are productive of 
marked interference with employment.  

The Board also acknowledges that a March 2002 rating decision 
granted a total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).  
However, the Board further observes that the veteran is 
assigned a 60 percent disability evaluation for his service-
connected low back strain with degenerative changes and disc 
space narrowing at L5-S1.  As such, the grant of TDIU did not 
merely contemplate the veteran's service-connected left 
disabilities, but rather considered the impact of those 
disabilities in conjunction with his service-connected back 
disability.  Thus, it is unclear from the grant of TDIU 
whether the veteran's service-connected left knee 
disabilities alone cause marked interference with employment 
so as to present an unusual or exceptional in nature as to 
warrant referral of his case to the Director or the Under 
Secretary for review for consideration of an extraschedular 
evaluation

The Board further notes that the veteran was awarded 
disability benefits from the Social Security Administration.  
However, a review of the decision shows that its rests in 
significant part upon angina and osteoarthritis of the hands, 
arms, and lumbar spine.  In this decision, the Board is only 
concerned with the impact of the veteran's service-connected 
left knee disabilities.  Moreover, the criteria utilized by 
VA and the SSA in determining entitlement to disability 
benefits are not same, and a determination by SSA is not 
binding upon VA. See, e.g., Collier v. Derwinski, 1 Vet. App. 
413, 417 (1991); Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992); Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne 
v. Principi, 3 Vet. App. 456, 461 (1992).  The law requires 
VA to make an independent analysis and determination.  In 
this case, VA is not able to consider all the disabilities 
from which the veteran suffers in determining 
unemployability. See 38 C.F.R. § 4.16(a). 
As such, the grant of SSA benefits is not sufficient to 
warrant referral for an extraschedular evaluation.  

In addition, the Board notes that the October 2001 and May 
2005 VA examiners indicated that the veteran was retired.  
However, the examiners did not specifically state that the 
veteran had any interference with employment or was 
unemployable due to his service-connected left knee 
disabilities.  

Based on the foregoing, the Board concludes that while the 
veteran undoubtedly has industrial impairment as a result of 
his service-connected left knee disabilities, as evidenced by 
his combined  40 percent disability evaluation, the evidence 
does not show that the those disorders alone preclude gainful 
employment.  The Board would note that "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1 (2007).  Based on a review of 
the evidence of record, the Board is of the opinion that the 
disability evaluations assigned to the veteran's left knee 
disorders under the VA Schedule for Rating Disabilities 
accurately reflect the veteran's overall impairment to his 
earning capacity due to those service-connected disabilities.  
Therefore, an extraschedular evaluation for the veteran's 
service-connected left knee disabilities is not warranted.

Finally, the Board observes parenthetically that an 
extraschedular evaluation for the veteran's service-connected 
left knee disabilities would not have resulted in a higher 
amount of monetary compensation.  As previously noted, the 
veteran has already been granted TDIU.  Thus, the veteran 
would not have been paid any additional disability 
compensation even if an extraschedular evaluation was 
warranted.


ORDER

Entitlement to an increased rating from 20 percent for 
instability of the left knee is denied.  

Entitlement to an increased rating from 10 percent for 
traumatic arthritis of the left knee is denied.  

Entitlement to a separate 10 percent rating for limitation of 
flexion of the left knee is granted.  

Entitlement to an increased rating from 10 percent for a scar 
of the left knee is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


